

117 S2623 IS: U.S.A. Beef Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2623IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Rounds (for himself, Mr. Barrasso, Mr. Booker, Mr. Daines, Mr. Hagerty, Mrs. Hyde-Smith, Ms. Lummis, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Federal Meat Inspection Act to modify requirements for a meat food product of cattle to bear a Product of U.S.A. label, and for other purposes.1.Short titleThis Act may be cited as the U.S.A. Beef Act.2.Product of U.S.A. label for beefSection 7 of the Federal Meat Inspection Act (21 U.S.C. 607) is amended by adding at the end the following:(g)Product of the United States label for beef(1)In generalSubject to paragraph (2), the label of meat of cattle or a meat food product of cattle may bear the phrase Product of U.S.A., or any substantially similar word or phrase, only if the meat or meat food product is exclusively derived from 1 or more cattle exclusively born, raised, and slaughtered in the United States.(2)InapplicabilityParagraph (1) shall not apply to meat of cattle or a meat food product of cattle that is intended and offered for export to a foreign country..